68 So.3d 431 (2011)
Michelle WROBLEWSKI, Appellant,
v.
AMERICAN HOME MORTGAGE SERVICING, INC., Appellee.
No. 5D10-1068.
District Court of Appeal of Florida, Fifth District.
September 9, 2011.
*432 Tanner Andrews of Tanner Andrews, P.A., Deland, for Appellant.
Michael Cavendish and Ana D. Johnson of Gunster, Yoakley & Stewart, P.A., Jacksonville, for Appellee.
PER CURIAM.
We reverse the summary judgment of foreclosure because Appellee failed to overcome Appellant's assertion in her answer that Appellee had failed to comply with the condition precedent contained in the mortgage, requiring notice and opportunity to cure. Morrison v. U.S. Bank, N.A., 36 Fla. L. Weekly D1646 (Fla. 5th DCA July 29, 2011); Konsulian v. Busey Bank, N.A., 61 So.3d 1283 (Fla. 2d DCA 2011).
REVERSED and REMANDED.
GRIFFIN, MONACO and TORPY, JJ., concur.